UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6865


DANIEL PROFIT DAVIS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; CHATMAN, in her individual and
official capacity as Physician's Assistant; DEE, in her
individual and official capacity as Physician’s Assistant;
DOCTOR PHILLIPS, in his individual and official capacity as
Physician; KERRY MODERN, in his individual and official
capacity as Counselor; X-RAY TECHNICIAN, in his individual
and official capacity as X-Ray Technician,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03130-FL)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Profit Davis, Appellant Pro Se. Matthew Fesak, Assistant
United States Attorney, Tobin Webb Lathan, Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Daniel    Profit     Davis,       a   federal   inmate,       appeals   the

district court’s order granting summary judgment to the United

States and dismissing his civil action filed pursuant to the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671 to 2680

(2006).      We review a district court’s grant of a motion for

summary judgment de novo, applying the same legal standards as

the district court.       Nader v. Blair, 549 F.3d 953, 958 (4th Cir.

2008).    Summary judgment shall be granted “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                          Fed. R.

Civ. P. 56(a).      Thus, summary judgment is appropriate when it is

clear that no genuine issue of material fact remains unresolved

and an inquiry into the facts is unnecessary to clarify the

application of the law.           Haavistola v. Community Fire Co. of

Rising Sun, 6 F.3d 211, 214 (4th Cir. 1993).                      We have reviewed

the record and the district court’s order and affirm for the

reasons stated by the district court.                   Davis v. United States,

No. 5:08-ct-03130-FL (E.D.N.C. May 18, 2010).                     We dispense with

oral   argument     because     the    facts      and   legal     contentions      are

adequately    presented    in    the     materials       before    the    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED



                                         3